United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS          August 22, 2003

                       FOR THE FIFTH CIRCUIT              Charles R. Fulbruge III
                                                                  Clerk


                            No. 02-60859
                          Summary Calendar



MENGHSTEAB ARAIA,

                                    Petitioner,

versus

JOHN ASHCROFT, U. S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A23 559 677
                        --------------------

Before HIGGINBOTHAM, DAVIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Menghsteab Araia petitions this court to review the decision

of the Board of Immigration Appeals denying his application for

asylum.   Araia argues that the evidence shows that he has a well-

founded fear of persecution in both Eritrea and Ethiopia and that

he is a “refugee” within the meaning of 8 U.S.C. § 1158.        Araia,

however, fails to show a particularized connection between the

feared persecution and his race, religion, nationality,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-60859
                                -2-

membership in a particular social group, or political opinion.

Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994).

     Araia does not challenge the denial of his application for

withholding of removal.   That issue is, therefore, deemed

abandoned.   See Calderon-Ontiveros v. INS, 809 F.2d 1050, 1052

(5th Cir. 1986) (issues not briefed are waived).    Araia’s

contention that the decision of the Immigration Judge contains an

error relative to Araia’s statement about his citizenship is

incorrect.

     Araia’s petition is DENIED.   His motion for the appointment

of counsel is DENIED.